Citation Nr: 0504078	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma, which, pursuant to the 
stipulation and order in the case of Giusti-Bravo v. United 
States Veterans Administration, 853 F. Supp. 34 (D. Puerto 
Rico 1993), reduced the appellant's 100 percent schedular 
evaluation for schizophrenia, paranoid type, to 70 percent, 
effective September 1, 1986, and to 50 percent, effective 
October 1, 1989.  In June 2000, the Board restored the 100 
percent evaluation from September 1, 1986, to September 30, 
1989, and denied restoration of the 100 percent evaluation on 
and after October 1, 1989.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2004 the Court issued an order reversing 
the Board's decision insofar as the Board denied restoration 
of the 100 percent evaluation for schizophrenia on and after 
October 1, 1989, and remanded the matter for reinstatement of 
the appellant's 100 percent evaluation.


FINDINGS OF FACT

1.  In the June 2000 decision, the Board denied restoration 
of the 100 percent evaluation for schizophrenia, paranoid 
type, on and after October 1, 1989.

2.  In August 2004 the Court issued an order reversing the 
Board's decision insofar as the Board denied restoration of 
the 100 percent evaluation for schizophrenia on and after 
October 1, 1989, and remanded the matter for reinstatement of 
the appellant's 100 percent evaluation.  The Court issued 
judgment on October 13, 2004.

 
CONCLUSION OF LAW

The 100 percent evaluation for schizophrenia, paranoid type 
is restored.  38 U.S.C.A. § 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.344, 4.132, Diagnostic Code 9204 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in the June 2000 decision, the Board denied 
restoration of the 100 percent evaluation for schizophrenia, 
paranoid type, on and after October 1, 1989.  The veteran 
appealed to the Court, and the Court, by an order entered in 
August 2004, reversed the Board's decision insofar as the 
Board denied restoration of the 100 percent evaluation for 
schizophrenia on and after October 1, 1989, and remanded the 
matter for reinstatement of the appellant's 100 percent 
evaluation.

Under applicable law, the Court has exclusive jurisdiction to 
review decisions of the Board, and has power to affirm, 
modify, or reverse a decision of the Board, or to remand the 
matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261 (West 
2002). 

In the present case, the record shows that the Court issued 
its judgment on the veteran's appeal on October 13, 2004.  
Its decision is therefore binding on the Board, and 
entitlement to restoration of the 100 percent evaluation for 
schizophrenia, paranoid type, on and after October 1, 1989, 
is granted.  


ORDER

Entitlement to restoration of the 100 percent evaluation for 
schizophrenia, paranoid type is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


